DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 2/10/2020 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims.  The restriction requirement mailed on 8/30/2019 has been withdrawn.
Claims 2-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/30/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Terminal Disclaimer

The terminal disclaimer filed on 2/10/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,828,466 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Ohno”, for the following reasons:
Ohno does not suggest alone, or in combination, the claimed resin composition comprising a polyphenylene ether derivative having an N-substituted maleimide structure containing group of formula (Z). With respect to claim 5, the number average molecular weight of the oligomer is from 500 to 3000 ([0039] Uera). The Examiner is unaware of prior art that reasonably suggests alone, or in combination, the claimed invention. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514.  The examiner can normally be reached on Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768